Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 03/11/2022 has been entered. Claims 12, 15, and 18 have been amended. Claims 1-11, 13, 14, 16, 17, and 20 have been canceled. Claims 12, 15, 18, and 19 remain pending in the application. Objection to the Title is withdrawn.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.

4.	Claims 12 and 15 are rejected under 35 U.S.C. 103 as unpatentable over Gu (CN 107194384 A) in view of Yang (CN106446817A, using US 20200218866 A1 as a corresponding English translation).

(Figs. 1-4) discloses a method for manufacturing a display substrate comprising: 
providing a substrate (substrate 10); 
forming a pixel definition layer for defining pixels (Fig. 4; pixel definition layer for defining R, G, and B pixels in pixel region Q1) on the substrate (substrate 10); and 
forming the pixels on the substrate and in the pixel definition layer (Fig. 4; pixel definition layer for defining R, G, and B pixels in pixel region Q1), the pixel definition layer comprising a plurality of inter-pixel portions located between adjacent pixels (Fig. 4; pixel definition layer comprising a plurality of inter-pixel portions Q2 located between adjacent R, G, and B pixels), 
wherein forming the pixel definition layer comprises forming a fingerprint recognition sensor in at least one of the inter-pixel portions (Fig. 4; fingerprint recognition sensor comprising generator Tx and receiver Rx are located in at least one of the inter-pixel portions Q2), and
wherein the fingerprint recognition sensor is an ultrasonic fingerprint recognition sensor (ultrasonic fingerprint sensor comprising generator Tx and receiver Rx; [0030]-[0034]), wherein the ultrasonic fingerprint recognition sensor comprises a generator and a receiver (ultrasonic fingerprint sensor comprising generator Tx and receiver Rx; [0030]-[0034]), and wherein forming the ultrasonic fingerprint recognition sensor comprises positioning the generator and the receiver in different inter-pixel portions (Fig. 4; generator Tx and receiver Rx are located in different inter-pixel portions Q2), the inter-pixel portion comprising a first inter-pixel portion (Fig. 4; e.g., generator Tx in a first inter-pixel portion Q2) and a second inter-pixel portion (Fig. 4; e.g., receiver Rx in a second inter-pixel portion Q2) located on opposite sides of the pixel (Fig. 4; e.g., R, G, or B pixel in pixel region Q1), and wherein forming the first inter-pixel portion, the second inter-pixel portion, and the ultrasonic fingerprint recognition sensor comprises:
forming a first lower electrode (electrode 12) in a region for forming the first inter-pixel portion (first inter-pixel portion) on the substrate (substrate 10), and forming a second lower electrode (electrode 22) in a region for forming the second inter-pixel portion (second inter-pixel portion) on the substrate (substrate 10).

Gu (e.g., Figs. 1 and 4) further discloses forming a first lower electrode (electrode 12), a first piezoelectric material (piezoelectric material 13), and a first upper electrode (electrode 11) which are sequentially stacked in a direction away from the substrate (substrate 10), and forming a second lower electrode (electrode 22), a second piezoelectric material (piezoelectric material 23), and a second upper electrode (electrode 21) which are sequentially stacked in a direction away from the substrate (substrate 10), wherein the first lower electrode (electrode 12) is disposed in the same layer as the second lower electrode (electrode 22), the first upper electrode (electrode 11) is disposed in the same layer as the second upper electrode (electrode 21), and the first piezoelectric material (piezoelectric material 13) is disposed in the same layer as the second piezoelectric material (piezoelectric material 23).  Gu does not disclose forming the first portion and the second portion of the first inter-pixel portion and forming a first portion and a second portion of the second inter-pixel portion as claimed. However, Yang (e.g., Figs. 2-4 and 6, Figs. 6 and 4 are reproduced for reference) discloses a 
providing a substrate (substrate 1); forming the pixels on the substrate (display pixels including OLED elements and OLED driving circuits); forming a plurality of inter-pixel portions located between adjacent pixels (inter-pixel portions Q2 located between adjacent OLED pixels); and forming a fingerprint recognition sensor (fingerprint recognition sensor 21) in at least one of the inter-pixel portions (inter-pixel portion Q2), and

    PNG
    media_image1.png
    773
    1264
    media_image1.png
    Greyscale

Annotated version of Yang’s Fig. 6



    PNG
    media_image2.png
    420
    1203
    media_image2.png
    Greyscale

Annotated version of Yang’s Fig. 4
forming a first lower electrode (first lower electrode 211) in a region for forming the first inter-pixel portion (first inter-pixel portion) on the substrate (substrate 1), and forming a second lower electrode (second lower electrode 211) in a region for forming the second inter-pixel portion (second inter-pixel portion) on the substrate (substrate 1);
forming a first portion (portion A1) of the first inter-pixel portion covering the substrate (substrate 1) and the first lower electrode (first lower electrode 211) in the region for forming the first inter-pixel portion, and forming a first portion (portion A2) of the second inter-pixel portion covering the substrate (substrate 1) and the second lower electrode (second lower electrode 211) in the region for forming the second inter-pixel portion; 
forming a first hole (hole H1) exposing the first lower electrode (first lower electrode 211) in the first portion of the first inter-pixel portion, and forming a second hole (hole H2) exposing the second lower electrode (second lower electrode 211) in the first portion of the second inter-pixel portion; 
(first piezoelectric material 210) in the first hole (hole H1), and forming a second piezoelectric material (second piezoelectric material 210) in the second hole (hole H2); 
forming a first upper electrode (first upper electrode 212) on the first portion (portion A1) of the first inter-pixel portion and the first piezoelectric material (first piezoelectric material 210), and forming a second upper electrode (second upper electrode 212) on the first portion (portion A2) of the second inter-pixel portion and the second piezoelectric material (second piezoelectric material 210); and 
forming a second portion (portion B1) of the first inter-pixel portion on the first upper electrode (first upper electrode 212) and the first portion (portion A1) of the first inter-pixel portion, and forming a second portion (portion B2) of the second inter-pixel portion on the second upper electrode (second upper electrode 212) and the first portion (portion A2) of the second inter-pixel portion.

Both Gu and Yang disclose a display panel integrated with an ultrasonic fingerprint sensor, therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yang to the display of Gu. The combination/motivation would be to provide a OLED display device integrated with an ultrasonic fingerprint sensor.

Regarding claim 15, Gu in view of Yang discloses the method according to claim 14, Gu (Figs. 1-5) discloses wherein forming the first lower electrode and the second lower electrode comprises: forming a first conductive layer (conductive layer to form electrode 12 and electrode 22) on the substrate; and patterning the first conductive layer to form the first lower electrode (electrode 12) in the region for forming the first inter-pixel portion and form the second lower electrode (electrode 22) in the region for forming the second inter-pixel portion, and wherein forming the first upper electrode and the second upper electrode comprises: forming a second conductive layer (conductive layer to form electrode 11 and electrode 21) covering the first portion of the first inter-pixel portion and the first piezoelectric material and covering the first portion of the second inter-pixel portion and the second piezoelectric material; and patterning the second conductive layer to form the first upper electrode (electrode 11) on the first portion of the first inter-pixel portion and the first piezoelectric material (piezoelectric material 13) and form the second upper electrode (electrode 21) on the first portion of the second inter-pixel portion and the second piezoelectric material (piezoelectric material 23). Yang (e.g., Figs. 2-4 and 6) discloses the same features as claimed. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yang to the display of Gu for the same reason above.

5.	Claims 18-19 are rejected under 35 U.S.C. 103 as unpatentable over Gu (CN 107194384 A) in view of Yang (CN106446817A, using US 20200218866 A1 as a corresponding English translation) and further in view of Zhao (CN106530968 A, using US 20190065805 A1 as a corresponding English translation).
Regarding claim 18, Gu in view of Yang discloses the method according to claim 15, Gu (Figs. 1-4) discloses the pixel comprises a organic light emitting device ([0048; OLED]), and Yang (e.g., Fig. 6) further discloses wherein the pixel comprises a light (OLED device), wherein forming the light emitting device comprises: forming an anode (anode 81) on the substrate (substrate 1); forming the light emitting layer (light emitting layer 80) on the anode (anode 81); and forming a cathode (cathode 83) on the light emitting layer (light emitting layer 80) and the pixel definition layer (pixel definition layer for defines light emitting pixels). Yang does not disclose wherein the anode is formed simultaneously with the first lower electrode and the second lower electrode. However, Zhao (e.g., Figs. 2 and 5) discloses a method for manufacturing a display substrate, wherein the pixel comprises a light emitting device (OLED 111), and wherein forming the light emitting device (OLED 111) comprises: forming an anode (anode 111c) on the substrate (substrate 21), wherein the anode (anode 111c) is formed simultaneously with the first lower electrode (electrode 122/123); forming the light emitting layer (light emitting layer 111a) on the anode (anode 111c); and forming a cathode (cathode 111b) on the light emitting layer (light emitting layer 111a) and the pixel definition layer (pixel definition layer 33). Since Gu (Figs. 1 and 4) discloses wherein the first lower electrode 12 is disposed in the same layer as the second lower electrode 22, the combination of Gu, Zhao, and Yang discloses wherein the anode (anode 111c) is formed simultaneously with the first lower electrode and the second lower electrode. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Zhao to the display of Gu in view of Yang. The combination/motivation would be to provide a compact OLED display device integrated with an ultrasonic fingerprint sensor with a reduced thickness and a manufacturer cost.

(e.g., Figs. 2 and 5) discloses the method comprising: forming a TFT layer (TFT layer including TFT transistor comprising an active layer 22 , a gate electrode 23 , a source electrode 24 , a drain electrode 25) on the substrate (substrate 21) before forming the pixel definition layer (pixel definition layer 33) and the fingerprint recognition sensor (fingerprint recognition sensor 12); forming a planarization layer (planarization layer 29) on the TFT layer (TFT layer including TFT transistor comprising an active layer 22 , a gate electrode 23 , a source electrode 24 , a drain electrode 25); forming an encapsulation layer (encapsulation layer 30) on the cathode (cathode 111b) after forming the cathode (cathode 111b); and forming a touch layer (layer 32) on the encapsulation layer (encapsulation layer 30). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Zhao to the display of Gu in view of Yang. The combination/motivation would be to provide a compact OLED display device integrated with an ultrasonic fingerprint sensor.

Response to Arguments
6.	Applicant's arguments filed 03/11/2022 have been fully considered but they are not persuasive.
7.	Applicant has amended claims 12 by incorporating with limitations of original claims 13 and 14. Applicant further argues that the cited references do not disclose the new limitations of amended claim 12.  Specifically, applicant argues that “……the ultrasonic fingerprint sensor of Gu is provided in the same plane (which extends in a direction parallel to the base substrate 10) as the alleged “pixel” of Gu…… However, in Yang (See Yang, FIG. 6), the ultrasonic generating and detecting device 21 is provided below the OLED light emitting unit, which is the alleged “pixel” as known by a person skilled in the art. That is, the ultrasonic generating and detecting device 21 of Yang is not formed to be in a same plane (which extends in a direction parallel to the substrate 1) as the alleged “pixel”. Thus, Yang teaches a technical solution contrary to that of Gu……”

The examiner respectfully disagrees with applicant’s arguments. Gu (e.g., Fig. 4) discloses a display comprising pixel regions Q1 and non-pixel regions Q2. The pixel regions Q1 comprises R, G, and B pixels, and the non-pixel regions Q2 correspond to the inter-pixel portions located between adjacent pixel regions Q1. Gu (e.g., Fig. 4) further discloses an ultrasonic fingerprint sensor comprising a generator Tx and a receiver Rx. The generator Tx and the receiver Rx are located in different inter-pixel portions Q2.

    PNG
    media_image3.png
    341
    1268
    media_image3.png
    Greyscale

Annotated version of Gu’s Fig. 4
Similar to Gu, Yang (e.g., Fig. 6 is reproduced for reference) discloses a display comprising pixel regions Q1 and non-pixel regions Q2. Each pixel regions Q1 comprises an OLED pixel, and the each OLED pixel comprising an OLED element, which includes an anode, a light emitting layer, and a cathode, and an OLED driving circuit. Each non-pixel region Q2 corresponds to an inter-pixel portion located between adjacent pixel 

    PNG
    media_image4.png
    717
    1172
    media_image4.png
    Greyscale

Annotated version of Gu’s Fig. 6
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.